Detailed Action
The instant application having Application No. 16/811,682 has a total of 20 claims pending in the application, and ready for examination by the examiner. This action is in response to the claims filed 7/18/22.

Reasons for Allowance
1.	The reasons for allowance can be found below:
The following is an examiner’s statement of reasons for allowance:
2.	Claim 1 recites the limitation of “distributing the plurality of request packets to a plurality of processing elements according to the scheduling policy when the plurality of request packets are input from the first IP, processing, via the plurality of processing elements, the plurality of request packets to generate the plurality of response packets such that a header of each of the plurality of response packets includes an identifier (PE ID) of a respective one of the plurality of processing elements which processed a respective one of the plurality of request packets, and aggregating the plurality of response packets according to the scheduling policy prior to outputting the plurality of response packets outside of the system-on-chip such that the plurality of response packets are selectively reordered based on the PE ID to match an order that the plurality of request packets were distributed to the plurality of processing elements, in response to the request type being a write request.” This limitation is taught by para. 46-50 and 155-157 of the specification. This limitation, in combination with other recited limitations of claim 1 are not taught or suggested by the prior art of record. Claims 11 and 12 recite similar limitations and would be allowable for the same reasons.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS

     a.   STATUS OF CLAIMS IN THE APPLICATION
3.	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
4.	Per the instant office action, claims 1-20 are allowed.
     b.   DIRECTION OF FUTURE CORRESPONDENCES
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132